Exhibit 10.1

 

THIRD AMENDMENT TO AMENDED
AND RESTATED TERM LOAN AGREEMENT

 

This Third Amendment to Amended and Restated Term Loan Agreement (the
“Amendment”) is made as of June 23, 2011, by and among Inland Real Estate
Corporation (the “Borrower”), KeyBank National Association, individually and as
“Administrative Agent,” and the “Lenders” as shown on the signature
pages hereof.

 

R E C I T A L S

 

A.            Borrower, Administrative Agent and the Lenders have entered into
an Amended and Restated Term Loan Agreement dated as of June 24, 2010, as
amended by a First Amendment thereto dated as of August 13, 2010 and a Second
Amendment thereto dated as of March 11, 2011 (as it may be further amended from
time to time, the “Loan Agreement”).  All capitalized terms used herein and not
otherwise defined shall have the meanings given to them in the Loan Agreement.

 

B.            The Borrower, Administrative Agent and the Lenders now desire to
amend the Loan Agreement in order to extend the maturity thereof, modify certain
aspects of the applicable interest rates thereunder and amend certain of the
covenants therein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENTS

 

1.             The foregoing Recitals to this Amendment hereby are incorporated
into and made part of this Amendment.

 

2.             This Amendment shall be effective from and after the date (the
“Effective Date”) on which (i) this Amendment has been executed by Borrower and
the Lenders and (ii) Borrower has paid to the Administrative Agent for the
benefit of the Lenders a modification fee equal to one quarter of one percent
(0.25%) of the then-current Aggregate Commitment.

 

3.             Article I, titled Definitions, of the Loan Agreement is hereby
amended by deleting the existing versions of the following two definitions and
replacing them with the following:

 

“Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Schedule 8 attached hereto (as added by the Third
Amendment hereto) used in calculating the interest rate applicable to the
various Types of Advances, subject to the conditions set forth in such Schedule
8 with respect to the effective date of changes in such applicable margins.

 

“Capitalization Rate” means .0775.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Third Amendment to this Agreement and any regulations or official
interpretations thereof.

 

--------------------------------------------------------------------------------


 

“Implied Debt Service” means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of letters of credit then outstanding)
if such principal amount were a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty years at a per annum
interest rate equal to the greater of (a) 7.00% and (b) the sum of (i) the then
current yield on obligations of the United States Treasury having the closest
maturity date to the tenth (10th) anniversary of such date of calculation, and
(ii) 2.5%.

 

“Maturity Date” means the first to occur of (i) June 21, 2014, or (ii) such
earlier date on which the aggregate principal balance of the Advances becomes
due and payable.

 

4.             Section 3.2 of the Loan Agreement is hereby amended by adding the
following sentence at the end thereof:

 

Notwithstanding anything in this Agreement to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines
and directives promulgated thereunder shall be deemed to be a “Change”,
regardless of the date enacted or adopted.

 

5.             Section 3.5 of the Loan Agreement is hereby amended by adding the
following new subsection (viii) at the end thereof:

 

(viii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Agent, at the time or times prescribed by
law and at such time or times reasonably requested by the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent as may be necessary for the
Administrative Agent to comply with its obligations under FATCA, to determine
that such Lender has or has not complied with such Lender’s obligations under
FATCA and, as necessary, to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this Section 3.5(viii), “FATCA” shall
include any amendments made to FATCA after the date of the Third Amendment to
this Agreement.

 

6.             Section 6.20 of the Loan Agreement is hereby amended by deleting
the existing Section 6.20 in its entirety and replacing it with the following:

 

2

--------------------------------------------------------------------------------


 

6.20  Consolidated Net Worth.  The Borrower shall maintain a Consolidated Net
Worth of not less than $570,004,788 plus eighty percent (80%) of the equity
contributions or sales of treasury stock received by the Borrower after the
“Effective Date” of the Third Amendment to this Agreement.

 

7.             Subsection 6.21(i) of the Loan Agreement is hereby amended by
deleting the existing Subsection 6.21(i) in its entirety and replacing it with
the following:

 

(i)  Consolidated Outstanding Indebtedness to be more than 0.60 times Total
Asset Value;

 

8.             Section 8.5 of the Loan Agreement is hereby amended by deleting
existing subsections (iv), (v) and (vi) thereof and replacing them with the
following:

 

(iv)          to payment of that portion of the Obligations constituting unpaid
principal of the Loans and that portion of the Obligations constituting Related
Swap Obligations which are directly related to this Agreement and which have an
aggregate notional amount not in excess of the Outstanding Facility Amount, such
payment to be made ratably among the Lenders and Affiliates of Lenders holding
such Related Swap Obligations in proportion to the respective unpaid principal
amounts and net amounts due on termination of the related Swap Contracts owing
to them;

 

(v)           to the payment of that portion of the Obligations constituting
any  remaining Related Swap Obligations not paid under clause (iv) ratably among
the Lenders and Affiliates of Lenders holding such Related Swap Obligations in
proportion to the respective net obligations due on termination of the related
Swap Contracts owing to them; and

 

(vi)          the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

9.             Schedule 8, titled Applicable Margins, attached to this Amendment
is hereby deemed to be attached to and made a part of the Loan Agreement as
Schedule 8 thereto.

 

10.           Borrower hereby represents and warrants that, as of the Effective
Date, there is no Default or Unmatured Default, the representations and
warranties contained in Article V of the Loan Agreement are true and correct in
all material respects as of such date and Borrower has no offsets or claims
against any of the Lenders.

 

11.           As expressly modified as provided herein, the Loan Agreement shall
continue in full force and effect.

 

12.           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.

 

[Signature pages follow.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Lenders have executed this Amendment as
of the date first above written.

 

 

BORROWER:

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Brett A. Brown

 

Print  Name: Brett A. Brown

 

Title:  Chief Financial Officer

 

 

 

2901 Butterfield Road

 

Oak Brook, Illinois

 

Phone: 630-218-7351

 

Facsimile: 630-218-7350

 

Attention: Mark E. Zalatoris

 

zalatoris@inlandrealestate.com

 

4

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin Murray

 

Print Name:

Kevin Murray

 

Title:

SVP

 

 

 

1200 Abernathy Rd NE, Suite 1550

 

Atlanta, GA 30328

 

Phone: 216-689-4660

 

Facsimile: 216-689-3566

 

Attention: Kevin Murray

 

Kevin_P_Murray@KeyBank.com

 

 

 

With a copy to:

 

 

 

KeyBank National Association

 

800 Superior, 6th Floor

 

Cleveland, Ohio 44114

 

Phone: 216-828-7512

 

Facsimile: 216-828-7523

 

Attention: Vicki Heineck

 

5

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

successor by merger to Wachovia Bank, N.A.

 

 

 

 

 

By:

/s/ Marla S. Bergrin

 

Name:

Marla S. Bergrin

 

Title:

Vice President

 

 

 

Wells Fargo Bank

 

123 N. Wacker Drive, Suite 1900

 

Chicago, IL 60606

 

Phone: (312) 345-1923

 

Facsimile: (312) 782-0369

 

Attention: Gail Duran

 

gail.l.duran@wellsfargo.com

 

6

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

/s/ Patricia H. Gardenhire

 

Name:

Patricia H. Gardenhire

 

Title:

Vice President

 

 

 

Bank of America, N.A.

 

101 South Tryon Street

 

NC1-002-33-87

 

Charlotte, NC 28255

 

Phone: (704) 386-6994

 

Facsimile: (704) 386-6434

 

Attention: Linda J. Frixen

 

linda.j.frixen@bankofamerica.com

 

7

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

/s/ Marla S. Bergrin

 

Name:

Marla S. Bergrin

 

Title:

Vice President

 

 

 

Wells Fargo Bank

 

123 N. Wacker Drive, Suite 1900

 

Chicago, IL 60606

 

Phone: (312) 345-1923

 

Facsimile: (312) 782-0369

 

Attention: Gail Duran

 

gail.l.duran@wellsfargo.com

 

8

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

 

D/B/A CHARTER ONE

 

Individually and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Erin L. Mahon

 

Name:

Erin L. Mahon

 

Title:

Vice President

 

 

 

RBS Citizens, d/b/a Charter One

 

1215 Superior Avenue 6th Floor

 

Cleveland, Ohio 44114

 

Phone: (216) 277-0199

 

Facsimile: (216) 277-4607

 

Attention: Don Wood

 

Donald.w.woods@charteronebank.com

 

mjawyn@charteronebank.com

 

9

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC. (formerly known as BMO Capital Markets
Financing, Inc.)

 

 

 

 

 

By:

/s/ Aaron Lanski

 

Name:

Aaron Lanski

 

Title:

Director

 

 

 

 

BMO Harris Financing, Inc.

 

115 South LaSalle Street, 18W

 

Chicago, IL  60603

 

Phone:  (312) 461-6364

 

Facsimile:  (312) 461-2968

 

Attention:  Aaron Lanski

 

aaron.lanski@harrisbank.com

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

APPLICABLE MARGINS

 

The interest due hereunder with respect to the Advances shall vary from time to
time and shall be determined by reference to the Type of Advance and the
then-current Leverage Ratio.  Any such change in the Applicable Margin shall be
made on the fifth (5th) day subsequent to the date on which the Administrative
Agent receives a compliance certificate pursuant to Section 6.1(v) with respect
to the preceding fiscal quarter of Borrower, provided that the Administrative
Agent does not object to the information provided in such certificate.  Such
changes shall be given prospective effect only, and no recalculation shall be
done with respect to interest accrued prior to the date of such change in the
Applicable Margin.  If any such compliance certificate shall later be determined
to be incorrect and as a result a higher Applicable Margin should have been in
effect for any period, Borrower shall pay to the Administrative Agent for the
benefit of the Lenders all additional interest and fees which would have accrued
if the original compliance certificate had been correct, as shown on an invoice
to be prepared by the Administrative Agent and delivered to Borrower, on the
next Payment Date following delivery of such invoice.  If Borrower shall fail to
deliver to the Administrative Agent any such compliance certificate by the date
required under Section 6.1(v), the highest Applicable Margins set forth below
shall apply until such compliance certificate has been delivered.  The per annum
Applicable Margins that will be either added to the Alternate Base Rate to
determine the Floating Rate or added to LIBOR Base Rate (as adjusted for any
Reserve Requirement) to determine the LIBOR Rate for any LIBOR Interest Period
shall be determined as follows:

 

Leverage Ratio

 

LIBOR Applicable Margin

 

ABR
Applicable Margin

 

< 45%

 

2.00

%

1.00

%

> 45%, < 50%

 

2.25

%

1.25

%

> 50%, < 55%

 

2.50

%

1.50

%

> 55%, < 60%

 

2.75

%

1.75

%

 

As of the Effective Date of the Third Amendment to this Agreement, based on the
Leverage Ratio shown on the most recent compliance certificate delivered to the
Administrative Agent by Borrower, the LIBOR Applicable Margin is 2.75% and the
ABR Applicable Margin is 1.75%.

 

--------------------------------------------------------------------------------